The opinion of the court was delivered by
Bennett, J.
The seventh section of the. act to incorporate the Vermont Mutual Fire Insurance Company provides, that, in case of any loss or damage upon property insured, the person, whose property was insured, shall give notice of the loss, or damage, in writing, within thirty days from the time when it occurred; and the statute then empowers the directors, upon a view of the same, or in such other way as they may deem proper, to ascertain and determine the amount of the loss, or damage; and if the party insured is not satisfied with the determination of the directors, the question may be submitted to referees, or he may bring his action within a given time, specified in the act, and not afterwards.
No question can be made, but what this action is barred, provided the case itself is one within this section of the statute. It is *374said, in argument, that, as the directors entirely rejected and disallowed the plaintiff’s claim, and refused to pay him any thing for his supposed damages, the case is not within the provisions of this special act, but should be governed by the general statute of limitation. In the construction of a statute we must always have regard to the intention of the makers of it; and this intention, many times, is to be collected from the occasion, or necessity, of making the statute, or some particular provisions in it. When the intention is once discovered, it should, with reason, be followed, in giving effect to the statute, even though such construction seem somewhat opposed to the letter of the statute. The reasons, why all claims for loss or daipage against the Mutual Insurance Company should be adjusted as speedily as is consistent, are quite obvious. All the individuals, who become interested in the company by insuring therein, become members thereof during the terms of their respective policies, but no longer. It is impossible for the directors to settle and determine the several sums to be paid by the several members of the Company, as their respective proportions of the losses, until they have been liquidated in some one of the ways pointed out in the seventh section of the act. Every reason, which would require a final adjustment, as speedily as possible, of any claim for loss, or damage, would apply with equal force, whether the claim was entirely rejected by the directors, or only in part; and though the statute speaks of the directors, ascertaining the amount of the loss, or damage, and the dissatisfaction of the suffering party with their determination, yet it is no forced construction of language to apply the provisions of the act to cases, where the directors reject the entire claim, whether for one cause, or another. To hold that this should make a difference in the time allowed for bringing the action would be absurd in its consequences, and an irrational construction of the statute.
It is claimed by the plaintiff’s counsel, that the seventh section of the act of incorporation, at least so far as the bar is concerned, is superseded and virtually repealed by the act of November 18, 1839. But we think not. That statute only provides in regard to the time when the Company shall pay for losses, which have been ascertained and adjusted. If, on policies issued after the first of January, 1840, the losses shall be ascertained and adjusted on or before the first *375Wednesday in August, in any year thereafter, the losses shall be paid on the first day of December following, and if ascertained and adjusted between the first Wednesday of August and the first day of December, in any year, then such losses shall be paid on the first day of November next following. It is difficult to see how this statute is opposed to the seventh section of the original act of incorporation, relative to the time when claims shall be barred.
As we think the plea in bar is sufficient for a good declaration, there is no occasion to examine the objections raised in argument to the present declaration.
The judgment of the county court is affirmed.